Notice of Pre-AIA  or AIA  Status
1.     The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                             Double Patenting
2.            The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

3.    Claims 1-18 are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No.10755332.  Although the conflicting claims are not identical, they are not patentably distinct from each other because they claim the same subject matter because independent claims 1, 7 and 13 of the instant application and independent claims 1, 8 and 15 of U.S. Patent No. 10755332 recite similar limitations therefore claims 1, 7 and 13 of the instant application are obvious over claims 1, 8 and 15 of U.S. Patent No. 10755332.
           Regarding claims 1, 7 and 13,   claims 1, 8 and 15 of US Patent 10755332 recite (representative claim 1):
           processing unit operatively coupled to memory (US Patent 10755332, claim 1, col. 24, line 2);
           a knowledge engine in communication with the processing unit to compute visual similarly across two or more objects responsive to a first product selection, the knowledge engine comprising (US Patent 10755332, claim 1, col. 25, lines 3-6):
            a context manager to: (US Patent 10755332, claim 1, col. 25, line 6)

          dynamically assess multi-context similarity, including apply a vector similarity algorithm against one or more corresponding combined vector maps and tensor representations, and identify one or more objects similar to the first product based on a similarity context returned from the applied vector similarity algorithm (US Patent 10755332, claim 1, col. 25, lines 21-29);
          responsive to selection of a second product from the identified one or more similar objects, the context manager to: (US Patent 10755332, claim 1, col. 25, lines 30-30)
          dynamically re-assess the multi-context similarity based on proximity of a combined representation of the selected second product to the combined representation of the one or more similar objects (US Patent 10755332, claim 1, col. 25, lines 31-35); and
          a final product identified and selected responsive to the dynamic re-assessment (US Patent 10755332, claim 1, col. 25, lines 36-38).    
          Regarding dependent claims 2-6, 8-12 and 14-18 are similarly obvious in view of 
claims 1-20 of U.S. Patent 10755332 and therefore they are also rejected.   

3.    Claims 1-18 are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No.10825071.  Although the conflicting claims are not identical, they are not patentably distinct from each other because they claim the same subject matter because independent claims 1, .
           Regarding claims 1, 7 and 13,   claims 1, 8 and 15 of the US Patent 10825071 recite (representative claim 1):
           processing unit operatively coupled to memory (US Patent 10825071, claim 1, col. 24, line 2);
           a knowledge engine in communication with the processing unit to compute visual similarly across two or more objects responsive to a first product selection, the knowledge engine comprising (US Patent 10825, claim 1, col. 24, lines 3-6);
          a context manager to : (US Patent 10825071, claim 1, col. 24, lines 7-8)
          assess the first product selection, including: identify one or more product attributes, the identified attributes including an image object and a non-structured object feature (US Patent 10825, claim 1, col. 24, lines 9-17,  col. 25, lines 1-7 and also see claims 5-6 of US Patent 10825071)  and 
          dynamically assess multi-context similarity, including apply a vector similarity algorithm against one or more corresponding combined vector maps and tensor representations, and identify one or more objects similar to the first product based on a similarity context returned from the applied vector similarity algorithm (claim 1, col. 25, lines 1-7 and col. 25, claims 5-6 of US Patent 10825071 );
          responsive to selection of a second product from the identified one or more similar objects, the context manager to (claim 1, col. 25, lines 8-9)

          a final product identified and selected responsive to the dynamic re-assessment (claim 1, col. 25, lines 13-14).   
          Regarding dependent claims 2-6, 8-12 and 14-18 are similarly obvious in view of 
claims 1-20 of U.S. Patent 10825071 and therefore they are also rejected.   
          	
                                       Communication
5.           Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISHRAT I SHERALI whose telephone number is (571)272-7398.  The examiner can normally be reached on Monday-Friday 8:00AM -5:00 PM.
           If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


ISHRAT I. SHERALI
Examiner
Art Unit 2667

/ISHRAT I SHERALI/
Primary Examiner, Art Unit 2624
September 8, 2021